DETAILED ACTION
	This is the first office action for application 17/036,318, filed 9/29/2020, which claims priority to Chinese application CN202010851032.8, filed 8/21/2020, after the request for continued examination filed 5/11/2022.
	Claims 1 and 4-21 are pending in the application; Claims 1, 4-11, and 21 are considered herein.
	In light of the claim amendments filed 5/11/2022, the rejections of record are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “cutting the silicon wafers into silicon sub-wafers along a thickness direction of the silicon wafers to form a plurality of silicon-based semiconductor devices.” This limitation is indefinite, because it is unclear whether this step is the same cutting step as the cutting along a thickness direction in Claim 1, or performed in addition to the cutting step of Claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiruvolu, et al. (U.S. Patent Application Publication 2011/0256377 A1), in view of Goswami, et al. (Physical Review B, 68, 033401 (2003)).
In reference to Claim 1, Chiruvolu teaches a method for passivating a silicon-based semiconductor device (shown in Figs. 6A-8, paragraphs [0081]-[0113]).
The method of Chiruvolu comprises cutting, by using a cutting process, a to-be-cut  region of the silicon- based semiconductor device to form a cutting surface (corresponding to a vertical portion of the cut silicon portion 386) and a first surface adjacent to the cutting surface (corresponding to the front surface of the cut silicon portion 386). This method is shown in Fig. 6A, and the cutting process is performed by item 306 (paragraph [0081]).
This disclosure teaches that the cutting surface extends along a thickness direction of the silicon-based semiconductor device (Fig. 6A) and the first surface extends along a length direction of the silicon-based semiconductor device.
The method of Chiruvolu comprises smoothing the first surface via polishing, after a dopant drive-in process (Fig. 8, paragraph [0100]).
The method of Chiruvolu comprises passivating the smoothed first surface to form a first passivation layer on the first surface (paragraph [0101]).
Paragraph [0054] of Chiruvolu teaches that the passivation layers of his invention comprises silicon oxide, silicon nitride, or silicon oxynitride. 
This disclosure teaches the limitations of Claim 1, wherein the first passivation layer comprises silicon oxide, silicon nitride, or silicon oxynitride. 
Paragraph [0055] of Chiruvolu teaches that the thickness of the passivation layers of his invention is 10-800 nm. 
This disclosure teaches the limitations of Claim 1, wherein the first passivation layer has a thickness of no more than 35 nm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “no more than 35 nm” overlaps with the taught range of 10-800 nm.
Chiruvolu does not teach that the smoothing process comprises bombarding the non-marginal region on the first surface by using high- energy particles, and results in a height difference between a protrusion and a recess of a non- marginal region on the first surface of less than 20 nm.
To solve the same problem of smoothing silicon, Goswami teaches a method of smoothing silicon by bombarding the silicon with a 2-MeV Si+ ion beam (Abstract, last paragraph, column 2, page 033401-1 through the first paragraph of column 1, page 033401-2).
Fig. 1 of Goswami teaches that the ion bombardment produces a surface with a height difference between a protrusion and a recess of the bombarded silicon is 2.2 nm (because this corresponds to the black-white scale of the image). Fig. 2 of Goswami teaches that the ion bombardment produces a surface with a RMS roughness of 0.1-0.4 nm.
Goswami further teaches that the smoothing process of his invention provides the benefit of improving transport in the smoothed surface (last paragraph, column 2, page 033401-4).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the process of Goswami in the smoothing process of Chiruvolu, because Goswami teaches that the method of his invention provides the benefit of improving transport in the smoothed surface (last paragraph, column 2, page 033401-4).
Performing the smoothing process of Chiruvolu so that it includes the ion bombardment method of Goswami teaches the limitations of Claim 1, wherein the smoothing comprises bombarding the non-marginal region on the first surface by using high- energy particles.
Performing the smoothing process of Chiruvolu so that it includes the ion bombardment method of Goswami teaches the limitations of Claim 1, wherein the smoothing process results in a height difference between a protrusion and a recess of a non- marginal region on the first surface of less than 20 nm.
In reference to Claim 4, the method of modified Chiruvolu does not teach that the smoothing process necessarily comprises rubbing the first surface by an appliance having an uneven surface.
However, Chiruvolu teaches that the smoothing method of his invention may suitably comprise a step of polishing the silicon with an abrasive roller (paragraph [0100]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated the abrasive roller polishing step of Chiruvolu in the polishing process of modified Chiruvolu.
Incorporating the abrasive roller polishing step of Chiruvolu in the polishing process of modified Chiruvolu teaches the limitations of Claim 4, wherein the smoothing process comprises rubbing the first surface by an appliance having an uneven surface.
In reference to Claims 5-6, Goswami teaches that, during the smoothing process, the silicon is kept at room temperature (first paragraph, column 1, page 033401-2).
This disclosure teaches the limitations of Claims 5-6, wherein during the smoothing, a temperature of the silicon- based semiconductor device is less than 350°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 600 seconds.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Chiruvolu, et al. (U.S. Patent Application Publication 2011/0256377 A1), in view of Goswami, et al. (Physical Review B, 68, 033401 (2003)), as applied to Claim 1, and further in view of Ito, et al. (U.S. Patent Application Publication 2014/0014175 A1).
In reference to Claims 7 and 10, Chiruvolu teaches that the passivating process includes passivating the first surface with an oxidation passivation (i.e. exposure to O2, which produces silicon oxide, Chiruvolu, paragraph [0104]).
Chiruvolu does not teach that, during the passivating, a temperature of the silicon-based semiconductor device is less than 450°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 1200 seconds.
To solve the same problem of providing a silicon oxide passivation layer on a silicon solar cell, Ito teaches a method in which a silicon substrate is exposed to a nitric acid vapor at a temperature of 100 °C to “slightly below the boiling point” of nitric acid (which is 83 °C) (paragraph [0075]).
Ito further teaches that, because this oxidation method of his invention can be carried out at a temperature much lower than the temperatures required for thermal oxidation of a silicon substrate, this method results in decreased contamination of the substrate (paragraph [0075]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the silicon oxide passivation layer of modified Chiruvolu via the nitric acid treatment method of Ito, because (1) Ito teaches that this is a suitable method for forming a silicon oxide layer on the rear surface of a solar cell, and (2) Ito teaches that, because the oxidation method of his invention can be carried out at a temperature much lower than the temperatures required for thermal oxidation of a silicon substrate, this method results in decreased contamination of the substrate (paragraph [0075]).
Forming the silicon oxide passivation layer on the rear surface of the device of modified Chiruvolu via the nitric acid treatment method of Ito teaches the limitations of Claim 7, wherein the passivating step comprises passivating the first surface with an oxidation passivation, and wherein, during the passivating, a temperature of the silicon-based semiconductor device is less than 450°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 1200 seconds (i.e. because the oxidation is undertaken at a temperature of 83-100 °C during the entirety of the passivation).
This disclosure further teaches the limitations of Claim 10, because Claim 10 merely modifies an optional limitation of Claim 7 (i.e. the case in which the passivation is performed by chemical vapor deposition).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiruvolu, et al. (U.S. Patent Application Publication 2011/0256377 A1), in view of Goswami, et al. (Physical Review B, 68, 033401 (2003)), as applied to Claim 1, and further in view of Schmidt, et al. (U.S. Patent Application Publication 2018/0190919 A1).
In reference to Claim 7, Chiruvolu teaches that the passivating process includes passivating the first surface with an oxidation passivation (i.e. exposure to O2, which produces silicon oxide, Chiruvolu, paragraph [0104]).
Chiruvolu does not teach that, during the passivating, a temperature of the silicon-based semiconductor device is less than 450°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 1200 seconds.
To solve the same problem of providing a silicon oxide passivation layer on a silicon solar cell, Schmidt teaches a passivation method in which a silicon substrate is exposed to ambient air for 10-48 hours at a temperature of 10-200 °C (paragraph [0042]). Schmidt teaches that the method of his invention provides the benefit of producing an ultra-thin silicon oxide layer (i.e. less than 5 nm), which reduces the interface state density and reduces interface recombination losses (paragraph [0040]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the silicon oxide passivation layer of the device of modified Chiruvolu via the method of Schmidt, because (1) Schmidt teaches that this is a suitable method for forming a silicon oxide layer on a silicon solar cell, and (2) Schmidt teaches that the method of his invention provides the benefit of producing an ultra-thin silicon oxide layer (i.e. less than 5 nm), which reduces the interface state density and reduces interface recombination losses (paragraph [0040]).
Forming the silicon oxide passivation layer on the rear surface of the device of modified Chiruvolu via the method of Schmidt teaches the limitations of Claim 7, wherein the passivating step comprises passivating the first surface with an oxidation passivation, and wherein, during the passivating, a temperature of the silicon-based semiconductor device is less than 450°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 1200 seconds (i.e. because the oxidation is undertaken at a temperature of 10-200 °C during the entirety of the passivation).
Forming the silicon oxide passivation layer on the rear surface of the device of modified Chiruvolu via the method of Schmidt teaches the limitations of Claim 8, wherein during the passivating, an oxidizing agent (i.e. air) is applied to the first surface to oxidize a silicon substrate of the silicon-based semiconductor device to form silicon oxide having a thickness of less than or equal to 10nm (i.e. less than 5 nm) on the first surface, wherein a temperature of the oxidization treatment is in a range from 150°C to 250°C.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “150°C to 250°C” overlaps with the taught range of 10-200°.
Schmidt does not teach that the duration of the oxidation treatment is no more than 30 minutes.
However, he teaches that both the time and the temperature can be controlled to obtain the thickness of silicon oxide that is desired (paragraph [0042]). This disclosure teaches that the reaction time and reaction temperature are both result effective variables that control the ultimate thickness of the resulting silicon oxide passivation layer.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the reaction time and reaction temperature to arrive at the desired silicon oxide thickness, while optimizing the amount of time taken by the reaction.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed reaction time of “no more than 30 min,” without undue experimentation.
This disclosure further teaches the limitations of Claim 10, because Claim 10 merely modifies an optional limitation of Claim 7 (i.e. the case in which the passivation is performed by chemical vapor deposition).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiruvolu, et al. (U.S. Patent Application Publication 2011/0256377 A1), in view of Goswami, et al. (Physical Review B, 68, 033401 (2003)), as applied to Claim 1, and further in view of Moslehi, et al. (U.S. Patent Application Publication 2011/0284068 A1).
In reference to Claim 7, Chiruvolu teaches that the passivating process includes passivating the first surface with an oxidation passivation (i.e. exposure to O2, which produces silicon oxide, Chiruvolu, paragraph [0104]).
Chiruvolu does not teach that, during the passivating, a temperature of the silicon-based semiconductor device is less than 450°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 1200 seconds.
To solve the same problem of providing a silicon oxide passivation layer on a rear surface of a silicon solar cell, Moslehi teaches a passivation method in which a silicon wafer is immersed in ozonated water, providing a passivating silicon oxide with a thickness of 0.3-5 nm (paragraph [0023]). It is the Examiner’s position that, because this process is taught to use liquid water, the process temperature is inherently performed at a temperature lower than the boiling point of water (i.e. below 100 °C).
Moslehi further teaches that this process provides the benefit of forming an oxide with no contaminants that could degrade the surface quality (paragraph [0023]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the silicon oxide passivation layer on the rear surface of the device of modified Chiruvolu via the method of Moslehi, because (1) Moslehi teaches that this is a suitable method for forming a silicon oxide layer on the rear surface of a solar cell, and (2) Moslehi teaches that this process provides the benefit of forming an oxide with no contaminants that could degrade the surface quality (paragraph [0023]).
Forming the silicon oxide passivation layer on the rear surface of the device of modified Chiruvolu via the method of Moslehi teaches the limitations of Claim 7, wherein the passivating step comprises passivating the first surface with an oxidation passivation, and wherein, during the passivating, a temperature of the silicon-based semiconductor device is less than 450°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 300°C is no more than 1200 seconds (i.e. because the oxidation is undertaken at a temperature below 100 °C during the entirety of the passivation).
Forming the silicon oxide passivation layer on the rear surface of the device of modified Chiruvolu via the method of Moslehi teaches the limitations of Claim 9, wherein the first surface is passivated by ozonation to form silicon oxide having a thickness of less than or equal to 8 nm on the first surface.
This disclosure further teaches the limitations of Claim 10, because Claim 10 merely modifies an optional limitation of Claim 7 (i.e. the case in which the passivation is performed by chemical vapor deposition).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiruvolu, et al. (U.S. Patent Application Publication 2011/0256377 A1), in view of Goswami, et al. (Physical Review B, 68, 033401 (2003)), as applied to Claim 1, and further in view of Shumate, et al. (U.S. Patent Application Publication 2015/0228810 A1).
In reference to Claim 11, Chiruvolu teaches that the method of his invention comprises annealing the dielectric passivation material (paragraph [0105]).
Chiruvolu does not teach that a temperature of the annealing is in a range from 200°C to 500°C, and time duration of the temperature of the silicon-based semiconductor device being greater than 430°C is less than 40 seconds; and time duration of the annealing is no more than 10 min.
However, Chiruvolu teaches that the passivation layer comprises silicon oxide, silicon nitride, or silicon oxynitride, and may also contain hydrogen (paragraph [0054]). 
To solve the same problem of providing a silicon solar cell comprising a passivation layer of silicon oxide, silicon nitride, or silicon oxynitride (Shumate, paragraph [0032]), wherein the passivation layer comprises hydrogen, Shumate teaches a process in which a passivation layer is annealed at 200-400 °C for 1 second to 30 minutes after deposition (Shumate, Fig. 5F, paragraphs [0111]-[0112]). Shumate teaches that the annealing process of his invention provides the benefit of driving hydrogen into the silicon underlying the passivation layer (paragraph [0112]) and controlling the activity of the dopant (paragraph [0112]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have annealed the passivation layer of modified Chiruvolu using the conditions described by Shumate, in order to achieve the benefits of driving hydrogen into the silicon underlying the passivation layer (paragraph [0112]) and controlling the activity of the dopant (paragraph [0112]).
Annealing the passivation layer of modified Chiruvolu using the conditions described by Shumate (i.e. 200-400 °C for 1 second to 30 minutes) teaches the limitations of Claim 11, wherein the method comprise annealing the passivated first surface after the first surface is passivated; wherein a temperature of the annealing is in a range from 200°C to 500°C, because 200-400 °C lies within, and therefore teaches, the range of 200-500 °C.
Annealing the passivation layer of modified Chiruvolu using the conditions described by Shumate (i.e. 200-400 °C for 1 second to 30 minutes) teaches the limitations of Claim 11, wherein the time duration of the temperature of the silicon-based semiconductor device being greater than 430°C is less than 40 seconds, because the entire annealing is performed below 430 °C. 
Annealing the passivation layer of modified Chiruvolu using the conditions described by Shumate (i.e. 200-400 °C for 1 second to 30 minutes) teaches the limitations of Claim 11, wherein the time duration of the annealing is no more than 10 min.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “no more than 10 min” overlaps with the taught range of 1 second to 30 minutes.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Chiruvolu, et al. (U.S. Patent Application Publication 2011/0256377 A1), in view of Goswami, et al. (Physical Review B, 68, 033401 (2003)), as applied to Claim 1, and further in view of Santos Rodriguez, et al. (U.S. Patent Application Publication 2018/0138353 A1).
In reference to Claim 21, modified Chiruvolu does not teach that the method of his invention comprises cutting a silicon rod into a plurality of silicon wafers; and cutting the silicon wafers into silicon sub-wafers along a thickness direction of the silicon wafers to form a plurality of silicon-based semiconductor devices.
However, as described in the rejection of Claim 1 above, Chiruvolu teaches a cutting process that forms a cutting surface (corresponding to a vertical portion of the cut silicon portion 386) and a first surface adjacent to the cutting surface (corresponding to the front surface of the cut silicon portion 386) extending in the thickness direction of the device (Fig. 6A, paragraph [0081]).
To solve the same problem of cutting silicon ingots to produce silicon solar cells comprising passivation layers, Santos Rodriguez teaches a process in which a silicon rod is sliced crosswise into wafers 850, prior to passivation (Fig. 1, paragraphs [0063]-[0065]).
Santos Rodriguez further teaches that the method of his invention comprises slicing these wafers 850 into sub-wafers in a thickness direction of the wafers (Figs. 5D-5E, paragraphs [0111]-[0112]).
The disclosure of Santos Rodriguez teaches that the method of his invention is a conventional and successful method of cutting silicon wafers that are later processed into passivated solar cells, which is the goal of the cutting step of modified Chiruvolu.
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in preparing the cut wafers of modified Chiruvolu via the method of Santos Rodriguez.
Preparing the cut wafers of modified Chiruvolu via the method of Santos Rodriguez teaches the limitations of Claim 21, wherein the method comprises cutting a silicon rod into a plurality of silicon wafers (per Fig. 1 of Santos Rodriguez); and cutting the silicon wafers into silicon sub-wafers along a thickness direction of the silicon wafers to form a plurality of silicon-based semiconductor devices (per Figs. 5D-5E of Santos Rodriguez).
Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).



Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721